DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 11-15 and 17-24 are pending.
Claims 1-8, 10 and 16 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 07/01/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/05/2022) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 9, 11-15 and 17-24 are pending. With regard to claims 10, 11, 14, 16, 17  and 20, the objections have been withdrawn. 

Allowable Subject Matter
Claims 9, 11-15 and 17-24 are allowed. Independent claims 9, 15, 21, 22, 23 and 24 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector, comprising: an outer body having sections configured to releasably engage one another to form an inner bore; an inner subassembly including a coupling nut and a post end receivable in the inner bore of the outer body, the post end for insertion into an end of a cable so that an outer conductor of the cable is in electrical grounding contact with the post of the inner subassembly; and at least one creep compensation insert received in the inner bore of the outer body, the creep compensation insert being configured to limit material creep of an outer jacket of the cable when terminated to the cable connector, wherein two creep compensation inserts are received in respective recessed areas in inner surfaces of the sections of the outer body and surround the post end, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of terminating a cable with a cable connector, the cable connector comprising an outer body and an inner subassembly, comprising the steps of: assembling the outer body to the inner subassembly with separable sections of the outer body being disengaged and in an open position; after assembling the outer body to the inner subassembly, terminating a prepared end of the cable with a post end of the inner subassembly, thereby electrically connecting the cable and the inner subassembly; and after terminating the prepared end of the cable with the post end of the inner subassembly, releasably engaging the separable sections of the outer body together in a closed position, thereby clamping the cable therebetween, wherein the step of assembling the sections of the outer body together includes snap fitting the sections, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector, comprising: an outer body having sections configured to releasably engage one another to form an inner bore; an inner subassembly including a coupling nut and a post end receivable in the inner bore, the post end being configured for insertion into a prepared end of a cable so that an outer conductor is in electrical grounding contact with the post of the inner subassembly; and at least one creep compensation insert received in the inner bore of the outer body, the creep compensation insert being configured to limit material creep of an outer jacket of the cable when terminated to the cable connector, wherein the at least one creep compensation insert is a sleeve inserted over the post end, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 22, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cable connector, comprising: an outer body having sections configured to releasably engage one another to form an inner bore; an inner subassembly including a coupling nut and a post end receivable in the inner bore, the post end being configured for insertion into a prepared end of a cable so that an outer conductor of the cable is in electrical grounding contact with the post; and at least one creep compensation insert received in the inner bore of the outer body, the creep compensation insert being configured to limit material creep of an outer jacket of the cable when terminated to the cable connector, wherein the creep compensation insert is formed of silicone, as recited in claim 22, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 23, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of terminating a cable with a cable connector, the cable connector comprising an outer body and an inner subassembly, comprising the steps of: assembling the outer body to the inner subassembly with separable sections of the outer body being disengaged and in an open position; after assembling the outer body to the inner subassembly, terminating a prepared end of the cable with a post end of the inner subassembly, thereby electrically connecting the cable and the inner subassembly; and after terminating the prepared end of the cable with the post end of the inner subassembly, releasably engaging the separable sections of the outer body together in a closed position, thereby clamping the cable therebetween, wherein the outer body is dielectric and the inner subassembly is conductive, as recited in claim 23, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 24, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of terminating a cable with a cable connector, the cable connector comprising an outer body and an inner subassembly, comprising the steps of: assembling the outer body to the inner subassembly with separable sections of the outer body being disengaged and in an open position; after assembling the outer body to the inner subassembly, terminating a prepared end of the cable with a post end of the inner subassembly, thereby electrically connecting the cable and the inner subassembly; after terminating the prepared end of the cable with the post end of the inner subassembly, releasably engaging the separable sections of the outer body together in a closed position, thereby clamping the cable therebetween; and inserting at least one creep compensation insert in the outer body prior to clamping the cable, the creep compensation insert is configured to limit material creep of an outer jacket of the cable when clamping the cable, as recited in claim 24, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831